UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7284



ALLEN F. STONE,

                                            Plaintiff - Appellant,

          versus


DAVID BEASLEY, Governor of South Carolina;
MICHAEL MOORE, Director of South Carolina De-
partment of Corrections; LAURIE F. BESSINGER,
Warden of Kirkland Correctional Institution;
RONALD AGNEW,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   C. Weston Houck, Chief District
Judge. (CA-98-2314-12-BD)


Submitted:   December 16, 1999         Decided:     December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Allen F. Stone, Appellant Pro Se. Charles Harry McDonald, ROBIN-
SON, MCFADDEN & MOORE, P.C., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allen F. Stone appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the dis-

trict court.   See Stone v. Beasley, No. CA-98-2314-12-BD (D.S.C.

Aug. 31, 1999).   We modify the district court’s order, however, to

reflect that the dismissal as to defendant Ronald Agnew is without

prejudice to Stone’s right to refile his claim against Agnew with

proper service.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                 2